Dismissed and Memorandum Opinion filed December 10, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00375-CV
____________
 
GRASON COMMUNITIES, LTD., Appellant
 
V.
 
TOWNES G. PRESSLER, AS TRUSTEE FOR 
TOWNES FAMILY TRUST, Appellee
 

 
                                            On Appeal
from the 281st District Court
Harris County,
Texas
Trial Court Cause
No. 2008-56089
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 23, 2009.  On November 25, 2009,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Frost, Boyce, and Sullivan.